Opinion
Per Curiam,
The sole question in this case is whether an additional provision in a written contract for the sale and purchase of a coal-washing machine (which was constructed, accepted and paid for) constituted an option or a definite undertaking on the part of the buyer to purchase two additional machines within a specified period. The learned court below, in an opinion to which we can add nothing, construed the provision to be an option, which the buyer never exercised. The judgment will therefore be affirmed on the opinion of President Judge Pentz reported in 5 D. & C. 2d 314.
In view of the action which we thus take, the appellee’s motion to suppress portions of the appellant’s brief, which was renewed at bar, becomes moot and will be denied pro forma. We are not to be considered, *278however, as approving the appellant’s inclusion in its brief of factual matter not appearing of record. Tbe action was instituted on tbe appellant’s petition for a declaratory judgment to wbicb an answer witb new matter was filed, and tbe controversy was disposed of, without testimony, on tbe appellant’s motion for judgment on tbe pleadings. It is patent that tbe appellant’s brief contains much extraneous matter wbicb should not have been included therein.
Judgment affirmed.